DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2, 5-6, 9-10, 12-13, 25, 27, and 31 are pending in the application.
	Claims 3-4, 7-8, 11, 14-24, 26, 28-30, and 32-39 have been cancelled.
	In Applicant’s most recent response filed 22 June 2022, claims 1 and 31 were amended.  These amendments have been entered.

Abstract
The abstract of the disclosure is objected to because informalities:  Correction is required.  See MPEP § 608.01(b).
The second sentence of the abstract should be amended to read --The second part is attachable to the first part to define an opening itself defining a central axis and being configured for receiving the baluster therethrough.--.

Specification
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
Parag. [0038] of the Specification as filed 10 March 2020 should be amended as follows:
--[0038] First, parts 22-28 can be configured so that opening 42 is sized slightly larger than baluster 30 so that a relative pivoting of up to about 10 degrees, or about 8 degrees is possible.  Inner surfaces 34 of parts 22-28 can be made with contact portions 46 that are generally parallel to each other and desirably to sides 48 of baluster 30 if installed perpendicularly to mounting surface 32. Such holds true whether the cross-section of baluster 30 and opening 42 is square, angular, curved, round, etc.--
Parag. [0040] of the Specification as filed 10 March 2020 should be amended as follows:
--[0040] To facilitate assembly of parts 22-28 around baluster 30, each part may have connecting elements, such as a cooperating tab 50 and/or slot 52. As shown, tabs 50 are provided on parts 22 and 26 and slots 52 slots are provided on parts 24 and 28 to allow for assembly via sliding and/or a snap fit in a direction generally along central axis 44. However, each of the parts could have one tab and one slot if desired, so that instead of two types of parts only one type is required.  Also, sliding and/or a snap fit in a direction perpendicular to central axis 44 is also possible. Again, two or more of such parts 22-28 (i.e., four identical parts, two identical L shapes, two identical U shapes, or two non-identical parts: one being a U shape, etc.) may be employed in shoe 20 with corresponding placement of such connecting elements.--

Drawings
The drawings are objected to because of the following informalities:  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “156” (see Fig. 8), “254a”, “254b”, “255” and “256” (see Fig. 9).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “220” and “254” (see parag. [0045] of the Specification as filed 10 March 2020).  
Fig. 9 is objected to because the lead line for ref. no. “242” does not point to a “bottom edge” (as discussed in parag. parag. [0045] of the Specification as filed 10 March 2020), but rather points to a side surface of the part 224.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second parts in the form of a “generally L-shaped” part (as required in claim 27) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.   Examiner notes that, while parag. [0035] does discuss an embodiment with two generally L-shaped members, such an embodiment is not shown, which is required for all claimed elements.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 31 is objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 31:  Lines 10-11 of claim 31 should be amended as follows:
--a second part having a body with an inner surface,  an outer surface, a top surface, and a bottom surface, the second part having a first vertical edge at one end--
Further, lines 17-18 of claim 31 should be amended as follows:
--the second part attachable to the first part to define an opening between  at least a portion of the inner surfaces of the first part and the second part, the opening--
Further, lines 24-26 of claim 31 should be amended as follows:
--a cap removably disposed in the recess portions of the first part and the second part and around the baluster, the cap having a thickness from  a bottom surface to  a top surface equal to the predetermined--

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-6, 9-10, 12-13, 25, 27, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Re Claim 31:  The final paragraph of claim 31, as amended in the response filed 22 June 2022, recites the following:
the cap having an outer perimeter larger than an outer perimeter of the recess and the opening in the cap being larger than the opening formed by the first part and the second part so that the cap is resiliently secured in the recess by compression between the recess and the cap, and so that the cap secures the first part and the second part to the baluster screw-free and adhesive-free, and solely by compression between the cap and the baluster. [emphasis added]

The original disclosure fails to provide adequate support for limitations emphasized above.  
There is nothing in the original disclosure (either in the Specification or in the Drawings) that sets forth that the cap (54/154) has an outer perimeter that is “larger than” an outer perimeter of the recess (56/156).  The Drawings show that the outer perimeter of the cap having approximately the same diameter as the outer perimeter of the recess and there is no description in the Specification that says otherwise.  The Specification merely states that “a cap 54 may be provided attachable to top surfaces 38 of parts 22-28, and such cap may fit into a recess 56 in such top surfaces” (see parag. [0041]).  For examination purposes for this Office Action only, the Examiner will interpret this limitation to mean that the cap has an outer perimeter that is “approximately equal to” the outer perimeter of the recess.  Clarification and correction are required. 
Further, there is nothing in the original disclosure (either in the Specification or in the Drawings) that sets forth that the opening (55/155) in the cap (54/154) is “larger than” the opening (42/142) formed by the first part and the second part.  In fact, instant Fig. 5 clearly shows that the opening in the cap (54) is smaller than the opening (42) formed by the parts of the shoe (20).  This smaller opening is what allows the cap (54) to engage the baluster (30).  For examination purposes for this Office Action only, the Examiner will interpret this limitation as --the opening in the cap being  smaller than the opening formed by the first part and the second part--.  Clarification and correction are required. 
Further, there is nothing in the original disclosure (either in the Specification or in the Drawings) that sets forth that the cap is resiliently secured in the recess “by compression” or that the first and second part of the shoe are secured to the baluster “solely by compression between the cap and the baluster”.  The word “compress” or “compression” are not found in the original disclosure.  Parag. [0042] does state that “[c]ap 54 may define a central opening 55 sized for snugly fitting around baluster 30 when cap is placed into recess 56.”  However, a “snug” fit does not inherently imply any compression, but only that the cap forms a closely-fitting arrangement between the baluster, the cap, and the recess.  For examination purposes for this Office Action only, the Examiner will interpret this limitation to mean that the cap “can be compressed” between the first and second parts and the baluster.
Re Claims 1-2, 5-6, 9-10, 12-13, 25, and 27:  These claims are considered as failing to comply with the written description requirement because they depend from claim 31, and thus require all the limitations of claim 31.





Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, the language related to a “baluster” and a “mounting surface” is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-10, 12, 25, 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Moeller (US Patent 11,225,798) in view of Stanfield (US Patent 7,621,080).
	Re Claim 31, as best understood by the Examiner:  Moeller discloses an adjustable shoe (see annotated portion of Fig. 1 below) for a baluster (12) attached to a mounting surface and having a longitudinal axis and cross-section of a predetermined size, the adjustable shoe comprising: 
a shoe part (shoe section 22; Fig. 2A) having a body with an inner surface, an outer surface, a top surface, and a bottom surface (see annotated portion of Fig. 1 and inverted Fig. 2A below), the shoe part defining a recess portion (see “recess in annotated portion of Fig. 1 and inverted Fig. 2A below) formed in its top surface, the recess portion having a bottom surface spaced from the top surface of the first part by a predetermined distance; 
the shoe part defining an opening (see annotated inverted Fig. 2A) between at least a portion of the inner surface, the opening defining a central axis and being configured for receiving the baluster (12; see Fig. 1) therethrough, the opening being configured so that shoe part may be adjustably attached to the baluster with the central axis pivotable relative to the longitudinal axis to compensate for any misalignment of the baluster and the mounting surface; and 
a cap (flexible and compressible sheet 16) removably disposed in the recess portion and around the baluster (12), the cap (16) having a thickness from its bottom surface to its top surface equal to the predetermined distance so that the top surface of the cap is coplanar with the top surface of the shoe part when the cap is in the recess portion (see Figs. 1 and 2A), the cap (16) defining an opening sized for receipt of the baluster (12) therethrough, the cap being formed of a resiliently deformable material softer than the shoe part and the baluster, the cap (16) having an outer perimeter larger than an outer perimeter of the recess and the opening in the cap being larger than the opening formed by the first part and the second part so that the cap is resiliently secured in the recess by compression between the recess and the cap, and so that the cap secures the shoe part to the baluster screw-free and adhesive-free, and solely by compression between the cap and the baluster.

Moeller fails to disclose wherein the shoe part comprises a first part and a second part, each of the first and second parts having a body with an inner surface, an outer surface, a top surface, and a bottom surface, each part having a first vertical edge at one endPage 3 of 7US Application Serial No.16/801,446Amendment dated June 22, 2022 In response to Office Action of January 24, 2022of the part and a second vertical edge at another end of the part, each part defining a recess portion formed in its top surface extending from its first vertical edge to its second vertical edge, the second part being identical to the first part; and wherein the second part attachable to first part to define the opening of the shoe part.

    PNG
    media_image1.png
    734
    524
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    505
    544
    media_image2.png
    Greyscale

Stanfield teaches the use of an adjustable shoe (see Figs. 8-10) for a post (10) attached to a mounting surface comprising a shoe part (26, 26; Fig. 8); and a cap (elastomeric seal 28) removably disposed in a recess portion of the shoe part and around the post (10); and further wherein the shoe part comprises a first part (26; Figs. 8-10) and a second part (26), each of the first and second parts (26, 26) having a body with an inner surface (44), an outer surface (at 26), a top surface (the upper surface of molding 26 adjacent to “42” in Fig. 10), and a bottom surface (the lower surface of molding 26 adjacent to “G1” in Fig. 10), each part having a first vertical edge (the vertical edge at terminal ends 27) at one endPage 3 of 7US Application Serial No.16/801,446Amendment dated June 22, 2022 In response to Office Action of January 24, 2022of the part and a second vertical edge (the vertical edge at the opposite terminal ends 27) at another end of the part, each part defining a recess portion (at 40; Fig. 10) extending from its first vertical edge to its second vertical edge, the second part (26) being identical to the first part (26); and wherein the second part is attachable to first part to define an opening of the shoe part to receive the post (10), for the purpose of easily and securely attaching the shoe to the post.

    PNG
    media_image3.png
    556
    470
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moeller such that the shoe part comprises a first part and a second part, each of the first and second parts having a body with an inner surface, an outer surface, a top surface, and a bottom surface, each part having a first vertical edge at one endPage 3 of 7US Application Serial No.16/801,446Amendment dated June 22, 2022 In response to Office Action of January 24, 2022of the part and a second vertical edge at another end of the part, each part defining a recess portion formed in its top surface extending from its first vertical edge to its second vertical edge, the second part being identical to the first part; and wherein the second part attachable to first part to define the opening of the shoe part, as taught by Stanfield, for the purpose of, for example, more easily securing the shoe to the baluster.
Re Claim 1:  Moeller, as modified in view of Stanfield above, discloses an adjustable shoe wherein the opening formed by the first part and the second part is configured so that the first part and the second part may be adjustably attached to the baluster (12; Moeller Fig. 1) with the central axis and the longitudinal axis at an angle (note the clearance between the inner surface of the shoe part and the baluster 12 in Moeller Fig. 1) to compensate for any misalignment of the baluster and the mounting surface (“clearance allows for the shoe to tilt slightly, if needed, to have the base of the decorative flat shoe (20) sit flush and tight to the upper face of a tread or floor surface (not shown) or the underside of a horizontal rail (not shown)”; see Col. 7 lines 31-34).
Moeller, as modified in view of Stanfield above, fails to explicitly disclose wherein the angle can be up to about 10 degrees.
Examiner notes that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Further, Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961) [discussed in MPEP 2144.04].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Moeller such that the angle can be up to about 10 degrees, for the purpose of allowing for enough adjustment to properly compensate for any misalignment, since such a modification would require a design choice within the skill of the art.
Re Claim 2:  Moeller, as modified in view of Stanfield above, discloses an adjustable shoe wherein the at least a portion of the inner surfaces of the first part and the second part include a wall (for example, the wall forming the outer circumference of the “recess”; see annotated inverted Fig. 2A of Moeller above) parallel to the central axis.
Re Claim 5:  Moeller, as modified in view of Stanfield above, fails to explicitly disclose wherein the angle between the central axis and the longitudinal axis is about 8 degrees.
Examiner notes that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Further, Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961) [discussed in MPEP 2144.04].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Moeller such that the angle between the central axis and the longitudinal axis is about 8 degrees, for the purpose of allowing for enough adjustment to properly compensate for any misalignment, since such a modification would require a design choice within the skill of the art.
Re Claim 6:  Moeller, as modified in view of Stanfield above, discloses an adjustable shoe wherein the at least a portion of the inner surfaces of the first part and the second part include a wall (for example, the wall forming the “inner surface” shown in annotated inverted Fig. 2A of Moeller above) non-aligned with the central axis so as to form a frustum. 
Re Claim 9:  Moeller, as modified in view of Stanfield above, fails to explicitly disclose wherein the angle between the central axis and the longitudinal axis is about 8 degrees.
Examiner notes that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Further, Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961) [discussed in MPEP 2144.04].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Moeller such that the angle between the central axis and the longitudinal axis is about 8 degrees, for the purpose of allowing for enough adjustment to properly compensate for any misalignment, since such a modification would require a design choice within the skill of the art.
Re Claim 10:  Moeller, as modified in view of Stanfield above, fails to explicitly disclose wherein the angle between the central axis and the wall is about 8 degrees.
Examiner notes that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Further, Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961) [discussed in MPEP 2144.04].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Moeller such that the angle between the central axis and the wall is about 8 degrees, for the purpose of allowing for enough adjustment to properly compensate for any misalignment, since such a modification would require a design choice within the skill of the art.
Re Claim 12:  Stanfield further teaches wherein the first part (26; Stanfield Figs. 8-10) and the second part (26) are removably attachable to each other, for the purpose of easily and securely attaching the shoe to the post.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moeller such that the first part and the second part are removably attachable to each other, as taught by Stanfield, for the purpose of, for example, more easily securing the shoe to the baluster.
Re Claims 25 and 27:  Stanfield further teaches wherein the adjustable shoe (see Stanfield Figs. 8-10) includes only one of the first parts (26) and only one of the second parts (26), the only one first part (26) and the only one second part (26) each extending about 180 degrees around the central axis; and the only one first part (26) and the only one second part (26) are generally L-shaped when viewed along a line parallel to the central axis, for the purpose of easily and securely attaching the shoe to the post.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moeller such that the adjustable shoe includes only one of the first parts and only one of the second parts, the only one first part and the only one second part each extending about 180 degrees around the central axis (as is required by claim 25); and the only one first part and the only one second part are generally L-shaped when viewed along a line parallel to the central axis (as is required by claim 27), as taught by Stanfield, for the purpose of, for example, more easily securing the shoe to the baluster.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moeller (US Patent 11,225,798) in view of Stanfield (US Patent 7,621,080), as applied to claims 1-2, 5-6, 9-10, 12, 25, 27 and 31 above, and further in view of Ricci (US Patent 7,104,525).
Re Claim 13:  Moeller, as modified in view of Stanfield for claim 12 above, discloses an adjustable shoe significantly as claimed except wherein the first part and second part have cooperating tabs and slots for removable attachment via sliding in a direction along the central axis.
Ricci teaches the use of an adjustable shoe (10) for a post (30) attached to a mounting surface comprising a shoe part (see Fig. 2), wherein the shoe part comprises a first part (see annotated Fig. 2 below) and a second part (see below), wherein the first part and the second part are removably attachable to each other, and further wherein the first part and second part have cooperating tabs (25) and slots (26) for removable attachment via sliding in a direction along a central axis of the shoe, for the purpose of easily and securely attaching the shoe to the post.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Moeller such that the first part and second part have cooperating tabs and slots for removable attachment via sliding in a direction along the central axis, as taught by Ricci, for the purpose of, for example, more easily securing the shoe to the baluster.

    PNG
    media_image4.png
    751
    547
    media_image4.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot in view of the new grounds of rejection set forth in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678